          Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

JOSEPH A. 1,

                                   Plaintiff,

v.                                                                    CASE # 20-cv-06020

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                          OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                                   CORINNE MARIE
 Counsel for Plaintiff                                                MANFREDI, ESQ.
600 North Bailey Ave                                                  KENNETH R. HILLER, ESQ.
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                           HEATHER T. FRITTS, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II                              KATHRYN L. SMITH, ESQ.
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                             MEMORANDUM-DECISION and ORDER

        The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the plaintiff’s motion for judgment on the administrative



1
 In accordance with Standing Order in November 2020, to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify plaintiff by first name and last initial.
         Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 2 of 11




record is DENIED, the defendant’s motion for judgment on the administrative record is

GRANTED, and the decision of the Commissioner is AFFIRMED.

I.      RELEVANT BACKGROUND

        A.     Factual Background

        Plaintiff was born on August 21, 1988, and has greater than a high school education. (Tr.

207, 215). Generally, plaintiff’s alleged disability at the time of application was right knee

meniscal tear, lower back strain, migraine headaches, post-traumatic stress disorder, polysubstance

abuse, gastroesophageal reflux disease, plantar fasciitis, bilateral hip condition, right thumb tendon

surgery. (Tr. 206). His alleged onset date is December 12, 2011 and his date last insured was June

30, 2014. (Tr. 223).

        B.     Procedural History

        On September 7, 2018, plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II of the Social Security Act. (Tr. 190). Plaintiff’s application was initially

denied, after which he timely requested a hearing before an Administrative Law Judge (“the ALJ”).

On May 13, 2019, plaintiff appeared before the ALJ, Mary Mattimore. (Tr. 32-73). On September

27, 2019 ALJ Mattimore issued a written decision finding plaintiff not disabled under the Social

Security Act. (Tr. 14-27). On November 25, 2019, the Appeals Council (“AC”) denied plaintiff’s

request for review, rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 2-4).

Thereafter, Plaintiff timely sought judicial review in this Court.

        C.     The ALJ’s Decision

        Generally, in her decision, the ALJ made the following findings of fact and conclusions of

law:

     1. The claimant last met the insured status requirements of the Social Security Act on June
        30, 2014.


                                                      2
        Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 3 of 11




   2. The claimant did not engage in substantial gainful activity during the period from his
      alleged onset date of December 12, 2011 through his date last insured of June 30, 2014 (20
      CFR 404.1571 et seq.).

   3. The claimant has the following severe impairments: major depressive disorder,
      posttraumatic stress disorder (PTSD), polysubstance abuse, post right knee menisctomy
      with ACL repair; migraine headaches, intervertebral disc syndrome (20 CFR 404.1520(c)).

   4. The claimant does not have an impairment or combination of impairments that meets or
      medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
      P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526).

   5. After careful consideration of the entire record, the undersigned finds that the claimant has
      the residual functional capacity to perform medium work as defined in 20 CFR 404.1567(c)
      except the claimant can occasionally climb stairs, ladders ropes, and scaffolds. He can
      occasionally kneel, crouch, and crawl. He can work at a moderate noise level as defined in
      Appendix D in the Selected Characteristics of Occupations. He can perform low stress
      work, defined as simple routine work and make simple workplace decisions, not at
      production rate pace (assembly line pace). He can maintain attention and concentration for
      two-hour blocks of time. He can tolerate minimal changes in work place processes and
      settings, and occasional interaction with supervisors, coworkers and the public. He cannot
      perform tandem or team work.

   6. The claimant is unable to perform any past relevant work (20 CFR 404.1565).

   7. The claimant was born on August 21, 1988 and was 23 years old, which is defined as a
      younger individual age 18-49, on the alleged disability onset date (20 CFR 404.1563).

   8. The claimant has at least a high school education and is able to communicate in English
      (20 CFR 404.1564).

   9. Transferability of job skills is not material to the determination of disability because using
      the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
      CFR Part 404, Subpart P, Appendix 2).

   10. Considering the claimant’s age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy that the
       clamant can perform (20 CFR 404.1569 and 404.1569a).

   11. The claimant was not under a disability, as defined in the Social Security Act, at any time
       from December 12, 2011, the alleged onset date, through June 30, 2014, the date last
       insured (20 CFR 404.1520(g)).

(Tr. 14-27).


                                                    3
         Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 4 of 11




II.    THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

       A.      Plaintiff’s Arguments

       Plaintiff makes two arguments in support of her motion for judgment on the pleadings.

First, he argues the ALJ’s RFC determination was based upon her own surmise because there was

not a function-by-function opinion within the evidence of record. (Dkt. No. 7 at 8 [Plaintiff’s Mem.

of Law]). Second, the ALJ failed to develop the record and request a retrospective opinion. (Id.).

       B.      Defendant’s Arguments

       In response, defendant asserts two arguments. First, defendant argues the ALJ’s RFC is

supported by substantial evidence and based on a review of the record as a whole. (Dkt. No. 10 at

10 [Defendant’s Mem. of Law]). Second, defendant argues the record contained sufficient

evidence to assess plaintiff’s functioning during the relevant period. (Dkt. No. 10 at 16).



III.   RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct


                                                     4
         Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 5 of 11




legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:


                                                      5
         Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 6 of 11




        (1) whether the claimant is currently engaged in substantial gainful activity; (2)
        whether the claimant has a severe impairment or combination of impairments; (3)
        whether the impairment meets or equals the severity of the specified impairments
        in the Listing of Impairments; (4) based on a ‘residual functional capacity’
        assessment, whether the claimant can perform any of his or her past relevant work
        despite the impairment; and (5) whether there are significant numbers of jobs in the
        national economy that the claimant can perform given the claimant's residual
        functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).


IV.     ANALYSIS

      A. RFC

        Plaintiff asserts remand is required because the ALJ’s mental and physical RFC findings

were unsupported by substantial evidence and that she used lay judgment to determine plaintiff’s

physical and mental limitations. (Dkt. No. 7 at 8). As noted in the procedural history, although

plaintiff applied for benefits in September 2018, his alleged onset date was in December 2011 and

his date last insured June 2014. Plaintiff argues the ALJ based the RFC on bare medical findings

and lay interpretation of those findings, in part because she did not have medical opinions which

were relied upon. However, an ALJ’s RFC determination is not fatally flawed merely because it

was formulated absent a medical opinion. The Second Circuit has held that where, “the record

contains sufficient evidence from which an ALJ can assess the [plaintiff’s] residual functional

capacity, a medical source statement or formal medical opinion is not necessarily required.”

Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5, 8 (2d Cir. 2017) (internal quotations and citation

omitted). Therefore, plaintiff’s assertion that the RFC determination was the product of legal error

because it was not supported by a specific medical opinion is without merit.

        Here, plaintiff’s representative conceded that all records from the relevant period had been

received and the record could be closed. (Tr. 45). The ALJ meticulously discussed not only the



                                                     6
         Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 7 of 11




records during the relevant period, but also those preceding the alleged onset date that included

impairments which were alleged to be severe. As held in Biestek v. Berryhill, substantial evidence

is more than a mere scintilla and means only such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019)

(internal citations and quotations omitted). The record contained more than a mere scintilla of

evidence regarding plaintiff’s mental functional abilities and the ALJ’s analysis of the evidence in

the record was adequate to establish a link between the evidence and the RFC.

       ALJ Mattimore properly considered plaintiff’s reported activities and determined such

daily routines were inconsistent with his allegations of disabling functional limitations. For

instance, plaintiff alleged his most limiting impairment was PTSD, which he testified existed even

prior to enlisting in the military in 2008. (Tr. 53-54). At the hearing, plaintiff claimed his typical

day was “fairly similar to other people.” (Tr. 64). He testified he had never received treatment or

medication for his mental health impairments but for a 28-day inpatient stay that was for substance

abuse treatment and mental health. (Tr. 50). The ALJ discusses the long history of substance abuse

including a March 2011 detoxification. (Tr. 24). In the decision, the ALJ noted that during an

evaluation in April 2011, plaintiff denied experiencing any depressive symptoms. (Tr. 24,

referring to Tr. 610). Despite alleging he could not be around others, the ALJ explained plaintiff

had friends while in the military, reported socializing with friends several times a week, self-

enrolled and attended narcotics anonymous (NA) meetings five times a week, and was doing well

when attending college courses in May 2013, and enjoyed fishing and nature. (Tr. 24, referring to

325, 336). The ALJ accounted for any limitations from plaintiff’s mental impairments by limiting

him to performing low stress work, defined as simple routine work and making simple workplace

decisions, not at production rate pace (assembly line pace); maintaining attention and



                                                      7
         Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 8 of 11




concentration for two-hour blocks of time; tolerating minimal changes in work place processes

and settings; occasionally interacting with supervisors, coworkers and the public; and never

performing tandem or team work. (Tr. 22). No further mental limitations were warranted by the

record. Plaintiff claims there were additional instances of limitations including outbursts, inability

to take public transportation, and depression which keeps him in bed for days, but only cites his

own testimony of such with no medical records to support the extreme claimed limitations. (Dkt.

No. 7 at 13). See 20 C.F.R. § 404.1529(c)(3); SSR 16-3p; See Morris v. Comm'r of Soc. Sec., No.

5:12-CV-1795, 2014 WL 1451996, at *8 (N.D.N.Y. Apr. 14, 2014) (“The issue is not whether

Plaintiff's limited ability to undertake normal daily activities demonstrates her ability to work.

Rather, the issue is whether the ALJ properly discounted Plaintiff's testimony regarding her

symptoms to the extent that it is inconsistent with other evidence.”).

       The ALJ also properly considered the evidence related to physical impairments when

formulating the RFC. Plaintiff alleged disabling back pain and the ALJ referenced an August 2012

lumbar spine x-ray which revealed minimal rotary deformity. (Tr. 24, referring to Tr. 308, 504).

The ALJ discussed that plaintiff alleged pain with movement but upon exam he had no signs or

symptoms of radiculopathy, negative straight leg raising, full strength, no muscle atrophy, normal

reflexes, and no localized tenderness, guarding or muscle spasms. (Tr. 24, referring to Tr. 312-

14). The ALJ discussed the history of knee injury and surgery, prior to the alleged onset date, with

recovery from his knee surgery and normal findings on exam. (Tr. 25). Plaintiff testified he had

trouble performing work in construction during the relevant period because climbing up and down

the ladder was painful for his knees, back and feet. (Tr. 56). The ALJ accordingly limited plaintiff

to medium work with occasional postural activities.




                                                      8
         Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 9 of 11




       Lastly, the ALJ discussed plaintiff’s history of headaches but also reported relief with

medication. (Tr. 25, referring to Tr. 347, 606). In November 2011, one month before the alleged

onset date, plaintiff denied any headaches and reported he rarely took his medication. (Tr.578-79).

See SSR 16-3p (“If the frequency or extent of the treatment sought by an individual is not

comparable with the degree of the individual’s subjective complaints . . . we may find the alleged

intensity and persistence of an individual’s symptoms are inconsistent with the overall record.”

Plaintiff asserts the ALJ did not account for testimony that he was suffering from migraines three

times per week lasting 1-2 days, requiring treatment at the emergency room. However, this claim

is wholly unsupported by the evidence of record. (Dkt. No. 7 at 12). The ALJ did account for noise

sensitivity limiting plaintiff to moderate noise as defined in Appendix D in the Selected

Characteristics of Occupations. (Tr. 22).

       Contrary to plaintiff’s argument, function-by-function opinion evidence is not required for

an ALJ to make an RFC determination. See 20 C.F.R. § 404.1527(d)(2), (“Although we consider

opinions from medical sources on issues such as . . . your residual functional capacity . . . the final

responsibility for deciding these issues is reserved to the Commissioner.”). Here the ALJ’s RFC

determination was based upon all the relevant evidence in the record and the ALJ properly relied

on the totality of the evidence.

   B. Duty to Develop

       Plaintiff’s argument that the ALJ failed to develop the record because she did not request

a retrospective opinion is without merit. The ALJ “is not required to develop the record any further

when the evidence already presented is adequate for [the ALJ] to make a determination as to

disability.” Janes v. Berryhill, 710 F. App'x 33, 34 (2d Cir. 2018) (citing Perez v. Chater, 77 F.3d

41, 48 (2d Cir. 1996)) (internal citations omitted). The record does not lack information due to the



                                                      9
         Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 10 of 11




ALJ’s failure to develop the record. The record lacks information because there simply is none.

The ALJ cannot develop that which does not exist. The Administration requested and received

what information was available. In addition, plaintiff was represented by counsel at all stages of

his application including at the hearing where plaintiff’s representative agreed the record was

complete for the relevant period and could be closed. (Tr. 45).

        It is plaintiff’s burden to produce evidence and prove both his RFC and his disability. See

20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3) (claimant is “responsible for providing the evidence

[the ALJ] will use to make a finding about [his] residual functional capacity”); Poupore v. Astrue,

566 F.3d 305-306 (2d Cir. 2009); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008); see also

Smith v. Berryhill, 740 F. App’x 721 (2d Cir. 2018). It is not unreasonable to require the claimant,

who is in a better position to provide information about his own medical condition, to do so. Bowen

v. Yuckert, 482 U.S. 137, 146 n.5 (1987). ALJ Mattimore thoroughly reviewed the medical

evidence prior to the date last insured and relied on the totality of the evidence in the record in

assessing the RFC finding. (Tr. 22-26). As discussed above, medical opinion evidence is not

required where the record contains sufficient evidence from which the ALJ could assess an RFC.

Perez v. Chater, 77 F.3d 41, 48 (2d Cir. 1996). Further, plaintiff argues a retrospective opinion

should have been obtained but plaintiff admitted at the hearing he had no mental health treatment

during the relevant time period. (Tr. 50). There is no way to get a medical opinion when there was

no treatment. Plaintiff’s argument that the providers at the VA Medical Center should have been

contacted is also unpersuasive (Dkt. No. 7 at 16). VA records indicate only four visits during the

relevant period, two of which were primarily related to a Disability Benefits Questionnaire 2. (Tr.


2
  Notably this claim was filed on or after March 27, 2017, which deems decisions by other governmental agencies
and nongovernmental entities, disability examiner findings, and statements on issues reserved to the Commissioner
(such as statements that a claimant is or is not disabled) as evidence that “is inherently neither valuable nor
persuasive to the issue of whether [a claimant is] disabled.” 20 C.F.R. §§ 404.1520b(c)(1)-(3).

                                                            10
          Case 6:20-cv-06020-JGW Document 13 Filed 05/06/21 Page 11 of 11




286-341). Although plaintiff had a psychiatric visit on May 30, 2013, a treatment record from May

7, 2018 indicates that was the last time he was seen by the psychiatrist at the VA. (Tr. 431).

          Plaintiff’s argument is an attempt to shift the burden of proof by arguing that the ALJ did

not develop the record, however plaintiff’s medical records just do not establish what limitations

would prevent him from working. See Reynolds v. Colvin, 570 Fed. App’x 45, 47 (2d Cir. 2014)

(“A lack of supporting evidence on a matter where the claimant bears the burden of proof,

particularly when coupled with other inconsistent record evidence, can constitute substantial

evidence supporting a denial of benefits.”); Dumas v. Schweiker, 712 F.2d at 1553 (2d Cir.

1983)(“[t]he [Commissioner] is entitled to rely not only on what the record says, but also on what

it does not say.”). The ALJ properly developed and considered the evidence from the relevant time

period.



ACCORDINGLY, it is

          ORDERED that plaintiff’s motion for judgment on the pleadings (Dkt. No. 7) is

             DENIED; and it is further

          ORDERED that defendant’s motion for judgment on the pleadings (Dkt. No. 10) is

             GRANTED.




Dated: May 6, 2021                                     J. Gregory Wehrman
Rochester, New York                                    HON. J. Gregory Wehrman
                                                       United States Magistrate Judge




                                                      11
